DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 02/11/2022 is acknowledged.
Claims 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/11/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "a carrier" in Line 2 which renders the claim indefinite. It is unclear if the carriers from claim 3 are being further limited or if a new carrier is being defined.
Claim 4 recites the limitation "a second rail" in Line 3 which renders the claim indefinite. It is unclear if the “plurality of second rails” from claim 1 are being further limited or if a new second rail is being defined.
Claim 13 recites the limitation "an inner space" in Line 1 which renders the claim indefinite. It is unclear if the “inner space” from claim 1 is being further limited or if a new inner space is being defined
Claim 4 recites the limitation "the relevant second rail" in Line 5.  There is insufficient antecedent basis for this limitation in the claim. The examiner suggests writing out exactly what elements are being limited, for example “coupled to a corresponding second rail of the plurality of second rails”.
Claims 5, 6, 14, and 15 are rejected for being dependent upon a rejected base claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 13-15 limit and aircraft and do not further limit the rail arrangement of Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grether (US 11286050 B2).
Regarding Claim 1 Grether discloses A rail arrangement for an inner space of an aircraft comprising:
a floor structure (1000) configured to be positioned in the inner space (interior of 102);
a plurality of first rails (318, see right side of Fig. 5) arranged in a first portion (middle and outer edges; See Fig. 4) of the floor structure parallel  with each other and in a first extent direction (x) of the floor structure and constructed to receive passenger seats,
a plurality of second rails (1112) arranged parallel with each other in a second portion  of the floor structure and arranged in a second extent direction (see opposite direction of 318 in middle of Fig. 4) of the floor structure and constructed to receive securing means for securing fittings,
wherein the second extent direction (y) extends transversely (compare directions of 318’s in Fig. 5) relative to the first extent direction (x), wherein the second portion follows the first portion in the first extent direction (x), and
wherein the second rails are fixed at positions (along the length of the floor) of the floor structure in the first extent direction (x).

Regarding Claims 2-6 and 13 Grether further discloses
2. The rail arrangement according to claim 1, wherein each of the second rails has an elongate rail member having a support face (1004), an elongate hollow space formed in the rail member and two support flanges arranged at mutually opposing longitudinal sides of the rail member and extending from the longitudinal sides flush with the support face outwards.

3. The rail arrangement according to claim 1, wherein each of the second rails is clamped with a plurality of clamps to carriers of the floor structure.

4. The rail arrangement according to claim 3, wherein each of the clamps has a first member for pressing on a carrier and a second member for securing the clamp to a second rail, and
wherein the second member has a first securing means for receiving a second securing means coupled to the relevant second rail.

5. The rail arrangement according to claim 4, wherein the second member has a bearing projection configured to be placed on a hole in the second rail, wherein a diameter of the hole is less than an outer dimension of the bearing projection.

6. The rail arrangement according to claim 4, wherein one of the first securing means and the second securing means is a hole or a threaded hole and wherein the other of the first securing means and the second securing means is a screwing means.

13. An aircraft (100) comprising an inner space and at least one rail arrangement which is positioned therein according to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Grether as applied to claims 1-6 and 13 above, and further in view of Bently (US 2004/0195451 A1). Grether teached the aircraft above and further discloses “”disposed forward or rearward of the overwing section of the main deck of the aircraft” in Column 7 Line 10 but does specifically say tapering sections or doors. Bentley teaches putting different rails in the tapering sections of the aircraft (See Fig. 1). At the time of invention it would have been obvious to one of ordinary skill in the art to provide the aircraft of Grether
wherein the first portion is arranged in a cylindrical region of the inner space and wherein the second portion is arranged in a tapering region of the inner space; and
wherein second rails are arranged at least in a conically tapering region of the inner space in front of front doors or behind rear doors.
The motivation for doing so would have been to use all available room in the fuselage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224. The examiner can normally be reached Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M O'HARA/Primary Examiner, Art Unit 3642